 
  

Fill in this information to identify your case:

 
   

       

 

          

Debtor 1 Shantel Larressa McDuffie
First Name Middle Name Last Name
Debtor 2 None

   

 

(Spouse, if filing) First Name Middle Name Last Name

    

United States Bankruptcy Court for the: District of Maryland

 
 

Case number
(If known)

 

  
 

 

Official Form 108

Case 19-20039 Doc5 Filed 07/26/19 Page 1 of 3

    

@

 

O) Check if this is an
~*" Camended filing

Statement of Intention for Individuals Filing Under Chapter 7 2s

 

If you are an individual filing under chapter 7, you must fill out this form if:
™ creditors have claims secured by your property, or
m you have leased personal property and the lease has not expired.

Both debtors must sign and date the form.

write your name and case number (if known).

| art 1: Your Creditors Who Have Secured Claims

‘information below.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.

identify the creditor and the property that is collateral

What do you intend to do with the property that

secures a debt?

 

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and iessors you list on the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the

Did you claim the property
as exempt on Schedule C?

 

 

 

 

 

 

creditor's Fay Financial Q) Surrender the property. W No
: : CL) Retain the property and redeem it. QO) Yes
vere of 4552 Langford Rd Wi Retain the property and enter into a
securing debt: Gwynn Oak, MD 21202 Reaffirmation Agreement.
(CJ Retain the property and [explain]:
Creditor’s . . .
name: Home Point Financial CJ Surrender the property. Wl No
_ LJ Retain the property and redeem it. QU) Yes
reper of 4552 Langford Rd i Retain the property and enter into a
securing debt: Gwynn Oak, MD 21202 Reaffirmation Agreement.
CJ Retain the property and [explain]:
Creditor’s . . .
name: MB Financial Services CJ surrender the property. Wi No
a : L) Retain the property and redeem it. UL) Yes
rope of 2015 Mercedes-Benz CLA 250 i Retain the property and enter into a
securing debt: Reaffirmation Agreement.
CJ Retain the property and [explain]:
Creditor’s . .
name: Flagship Credit Acceptance (4 Surrender the property. MI No
oe _ : _ : CJ Retain the property and redeem it. U) Yes
repety of 2008 Mercedes-Benz S500 CJ Retain the property and enter into a
securing debt: Reaffirmation Agreement.
CJ Retain the property and [explain]:
Official Form 108 Statement of intention for Individuals Filing Under Chapter 7 page 1
Case 19-20039

Fill in this information to identify your case:

Debtor 1 Shantel Larressa

First Name Middle Name

Debtor 2 None

(Spouse, if filing) First Name Middle Name

United States Bankruptcy Court for the: District of Maryland

Case number
(if known)

 

 

Doc 5 Filed 07/26/19

McDuffie

Last Name

+ Last Name

 

 

Official Form 108

Page 2 of 3

  

Phos QO Check if this is an

amended filing

Statement of Intention for Individuals Filing Under Chapter 7 1215

 

{f you are an individual filing under chapter 7, you must fill out this form if:

—™@ creditors have claims secured by your property, or

™ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known).

| Part 4: | List Your Creditors Who Have Secured Claims

 

_ 1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the

information below.

Identify the creditor and the property that is collateral

What do you intend to do with the property that

secures a debt? .

 

Did you claim the property
as exempt on Schedule C?

 

 

 

 

 

creditor's One Main Financial L) Surrender the property. 4 No
oe , C) Retain the property and redeem it. ) Yes
moray of 2005 Infinti FX45 wi Retain the property and enter into a
securing debt: _ Reaffirmation Agreement.
I] Retain the property and [explain]:
Creditor's C) Surrender the property. UL No
name ; C) Retain the property and redeem it. QO) Yes
reper of Q Retain the property and enter into a
securing debt: Reaffirmation Agreement.
CJ Retain the property and [explain]:
Creditor’s LJ Surrender the property. LJ No
name ; LJ Retain the property and redeem it. QO) Yes
cope of Q) Retain the property and enter into a
securing debt: Reaffirmation Agreement.
: CJ] Retain the property and [explain]:
Creditor’s LJ Surrender the property. LJ No
TEM on LJ Retain the property and redeem it. LL) Yes

Description of
property
securing debt:

Official Form 108

CQ) Retain the property and enter into a
Reaffirmation Agreement.

C) Retain the property and [explain]:

 

Statement of Intention for Individuals Filing Under Chapter 7 page 1
Case 49-20039 Doc5 Filed 07/26/19 Page 3 of 3

Debtor 1 Shantel Larressa McDuffie Case number (if known)

First Name Middle Name Last Name

Ea List Your Unexpired Personal Property Leases

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
_ fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
» ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

 

Describe your unexpired personal property leases Will the lease be assumed?
Lessor's name: UINo
C) Yes
Description of leased
property:
’ Lessors name: CI No
UO) Yes
Description of leased
property:
Lessors name: (] No
Description of leased Q) Yes
property:
Lessor’s name: CI No
CO) Yes
Description of leased
property:
Lessor’s name: LI No
L) Yes
Description of leased
property:
Lessor’s name: LI No
—_ QO) Yes
Description of leased
property:
Lessor’s name: U2 No
C) Yes

Description of leased
property:

 

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

x

  

 

Signature of Debtor 1 Signature of Debtor 2

  

pate 07/01/2019 Date
MM/ DD / YYYY MM/ DD/ YYYY

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2
